Dinkelspielj J.
This suit is for rent claimed fey plaintiff against the defendant, the amount involved being for three weeks rent at five i — .dollars per week.
yN__ A reoonventional demand was filed fey defendant claiming * ¿he sum of §395.40, and the first exception raised by plaintiff on 7 the reoonventional demand, there feeing no dispute virtually as to the amount of rent oiaimed fey plaintiff, is that the reoonventional demand under the la.w, is not within the control of the City Court under the Article of the Constitution of 1931, Seo. 91, Art. 7, which reads as follows:
"Said Court shall have exclusive Jurisdiction ,±s* in all cases when the amount in dispute or the fund to fee distributed does not exceed one hundred dollars, exclusive of Interest, including suits for the wh ownership or possession of movable property not exceeding that sum in value, and including suits fey landlords fcr possession of leased premises, when the monthly rent does not exoeed one hundred dollars, and in oases of lease for a longer term then a month when the price of the unexpired term qf the lease at the time of filing suit does not eioeed one hundred dollars in amount.
Said Court shall also have jurisidction concurrently with the Civil District Court of all suits for moneyed demands above one hundred dollars and not e'xoeeding three hundred dollars, exclusive of interest.*
The Artiole quoted la plain and unambiguous and gives the First City Court of Hew Orleans of suits of the ohara ter now in controversy.
Questions of fact, irrespective and íxáqasis independent of the Artioles quoted above are only involved in this case, and as usual much controverted testimony, end witnesses pro and con were heard ahd the Judge of the lower Court hc-vlng seen' and heard the witnesses was in a better position than .we are to judge of the *183truthfulness of their testimony.
March 4th, 1923.
Whether or not plaintiff had the sight to close up defendant's shop, whether he did so or not are matters in dispute, together with the fact whether or not he did this and under whet that plaintiff circumstances. Defendant contends,/without any authority or right, nailed hoards across the opening of his place of business, prevented him thus from entering his own place, dropped off the employees of the defendant and injured his business so that he was compelled to remove from the establishment and set up elsewhere in the city of New Orleans in order to do his business, and gjkhsxxxtau otherwise and in every way injured, in fact virtually ruined his business* On the other hand plaintiff-and his witnesses testify that it was only after the defendant had removed fxs all his tools and instruments and after he had abandoned the premiseo and a,fter the place had been rented to another tenant, that the tenant who rented the place in order to protect himself against any suit that might be brought, had the place nailed up and finally went into it; that there was nothing there except the property mainly belonging to plaintiff.
It would be futile for tat us to enter ini^o this contra-verted question of faot. The Court aquo heard and sa.w the witnesses and he was undoubtedly the better Judge, having better opportunities than we have, to know whether or not the parties in interest and their witnesses were telling the truth, and we are of the opinion that his Judgment in this case giving the plaintiff the fifteen doll art demanded for rent and deciding- that the reoon-ventionál demand to the extent of fifty dollars should be *hMtx allowed defendant was oorrect in every particular*
For the reasons assigned it is ordered, adjudged anu decreed that the judgment of the Court aquo be and the same is hereby affirmed, oos.ts of both Courts to be paid by plaintiff..
Judgment.affirm ed.